      Case: 4:21-mj-06019-CEH Doc #: 3-1 Filed: 01/13/21 1 of 2. PageID #: 14




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 4:21MJ6019
                                                     )
                  Plaintiff,                         )   MAGISTRATE JUDGE
                                                     )   CARMEN E. HENDERSON
                                                     )
                  v.                                 )
                                                     )
 OLIVER SMITH,                                       )
                                                     )
                  Defendant.                         )   JOURNAL ENTRY

          This matter came on to be heard upon the petition of Duncan T. Brown, Assistant United

States Attorney for the Northern District of Ohio, for a Writ of Habeas Corpus Ad

Prosequendum directed to the Sheriff, Mahoning County Justice Center, Youngstown, Ohio,

and/or the United States Marshal at Youngstown, Ohio or their designee, and/or FBI. The Court,

being fully advised in the said matter, finds that the said Oliver Smith, is detained in the

Mahoning County Justice Center, Youngstown, Ohio, under the custody of said Sheriff.

          The Court further finds that the said United States desires to proceed to Arraign the

defendant on a complaint charging a violation of Title 18, United States Code, Sections 842(i)(1)

and 922(g)(1) and Title 26, United States Code, Section 5861(d) and (i), at Youngstown, Ohio,

before the Honorable Magistrate Judge Carmen E. Henderson on Thursday, January 21, 2021, at

11:00 a.m., and to other court proceedings relating to such complaint as this Court may deem

proper.
      Case: 4:21-mj-06019-CEH Doc #: 3-1 Filed: 01/13/21 2 of 2. PageID #: 15




       THEREFORE, upon consideration thereof, IT IS ORDERED, ADJUDGED and

DECREED that the said Writ of Habeas Corpus Ad Prosequendum issue and that the said Writ

be delivered to the United States Marshal at Youngstown, Ohio or their designee, and/or FBI.


                                                   ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
